FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
Remarks regarding the drawings are not convincing since the claimed elements of “a vehicle security relay in a fuse port, RF ECU power, RF ECU, key fob” are not present in the drawings.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a vehicle security relay in a fuse port, RF ECU power, RF ECU, key fob” limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1, includes limitation “the vehicle” on line 10, which should be --a vehicle-- and “the access parameter” on line 16, which should be --the at least one vehicle access parameter--.  Appropriate correction is required.
Dependent claims 2-5 are objected to due to their preambles including “A vehicle authorization system” which should be --The vehicle authorization system--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It appears that claim 21 as amended includes the limitation of “a vehicle security device relay in a fuse port” is not clearly illustrated nor described in the original specification.  The original disclosure does not disclose that the vehicle security device is a relay, while the relay is in a fuse port.  Original specification in [0038] states that the vehicle security device can be connected to different outlets such as a relay socket or fuse port, for instance.  This amended limitation is interpreted as new matter at this time.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the wireless transmitter/receiver" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 22-30 are rejected due to their dependence on rejected claim 21 as above.
Allowable Subject Matter
Claims 1-5 are allowed.
If claim 21 is rewritten or amended, depending on the amendment claim 21 would be properly evaluated for allowability.  Claim 21 includes limitations “a vehicle security device relay in a fuse port” and “wireless transmitter/receiver” which are not clearly understood as combined in claim 21 – given that these limitations appear to be improper or by mistake.
Similar interpretation for allowability would apply for claim 21 as explained below for claim 1.
The following is a statement of reasons for the indication of allowable subject matter:
As the best reference, VASUDEVAN for claim 1, was explained in the office action mailed on 8/25/2021.
However, VASUDEVAN fails to properly disclose the emphasized limitations as indicated below.
Re claim 1.  VASUDEVAN discloses a vehicle authorization system (abstract - FIG.2) for an authorized vehicle operator comprising: 
a) a vehicle security device (FIG.2) capable of activating vehicle functions when operably connected to a vehicle fuse port, the vehicle security device having three modes of operation: standby, ready, and activated, wherein;
b) a user's smart device for the authorized vehicle operator that receives communications from the vehicle security device; 
c) a sensor in the vehicle that communicates with the vehicle security device that detects at least one vehicle access parameter via an electronic signal; 
d) wherein the vehicle security device transmits to the user's smart device responsive to the sensor detecting the electronic signal associated with the access parameter to affirm a verification signal from the user's smart device to be in the ready mode when the user's smart device for anAmendment and Response to Office Action3Docket No.: Voy-500-001 authorized vehicle operator is outside of a range indicating the user is no longer present; and 
e) the vehicle security device interrupts power to a vehicle's ECU(s) upon command signals from the vehicle security device thereby preventing access or vehicle operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683

/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/9/2022